Exhibit 10.6

LONG-TERM PERFORMANCE–BASED

AWARD AGREEMENT

 

This LONG-TERM PERFORMANCE-BASED AWARD AGREEMENT (this “Agreement”) dated as of
______ (the “Grant Date”) is by and between Gulf Island Fabrication, Inc. (“Gulf
Island” or the “Company”) and <<Participant Name>> (the “Participant”).

WHEREAS, Gulf Island has adopted the 2015 Stock Incentive Plan (the “Plan”),
under which the Compensation Committee (the “Committee”) of the Board of
Directors of Gulf Island, or its delegee, may, among other things, grant “other
stock-based awards” valued in dollars to officers and key employees of Gulf
Island or its subsidiaries; and

WHEREAS, the Committee believes that entering into this Agreement with the
Participant is consistent with the purpose for which the Plan was adopted.

NOW, THEREFORE, Gulf Island and the Participant hereby agree as follows:

Section 1.Award.

(a)Subject to the terms of this Agreement, effective as of the Grant Date, the
Participant is hereby awarded this long-term performance-based award (the
“Award”) in the amount of $_______________ (the “Target Award”), which Award may
be earned based on the Company’s performance relative to the performance
criteria set forth in Section 1(b) during the performance period beginning
January 1, ___ and ending December 31, ____ (the “Performance Period”).  

(b)The Target Award will be divided into three (3) equal tranches (each, a
“Tranche”), with one Tranche vesting on each December 31st in the Performance
Period, and becoming payable provided the Consolidated Net Income goal for the
applicable year has been achieved, as follows:

 

Year

 

Consolidated Net

Income Goal

 

 

 

 

 

 

 

 

 

 

(c)The Committee shall, within a reasonably practicable time following the last
day of each year in the Performance Period, determine whether the respective
Tranche of the Target Award has been earned. Such determination shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law. If the Company does not achieve the applicable
Consolidated Net Income goal for a given year, the Tranche payable for that year
shall immediately be forfeited.  

(d)Payment for any earned Tranche shall be made in cash promptly following the
Committee’s determination of the earned amount, but in any event, no later than
March 15th of the year following the applicable performance year.  In its
discretion, the Committee may elect to pay the earned Award, or any portion
thereof, in an equivalent number of shares of common stock of the Company, no
par value per share. 

{N3977142.1}

--------------------------------------------------------------------------------

 

Section 2.Early Termination; Change of Control.

(a)Subject to Section 2(b) below, in the event of the Participant’s termination
of employment prior to the end of the Performance Period due to (i) termination
by the Company without Cause (as hereinafter defined) as determined by the
Company in its sole discretion, (ii) Retirement (as hereinafter defined), (iii)
death or (iv) Disability (as hereinafter defined), the Participant shall retain
the right to earn a portion of the Tranche payable for the year of termination,
determined by multiplying the value of the Tranche by a fraction, the numerator
of which is the number of full or partial months in the year of termination
between January 1st and the date of termination and the denominator of which is
twelve (12).  All other unvested Tranches or portions thereof will be
forfeited.  In accordance with Section 1(c), the Committee shall determine the
portion of the Tranche retained, and the amount payable to the Participant or
his or her beneficiary based on the achievement of the performance criteria set
forth in Section 1(b) for the year of termination, and such amount shall be paid
as set forth in Section 1(d).  In the event Participant’s employment is
terminated for any other reason prior to the end of the Performance Period
(including voluntarily termination by Participant for any reason or termination
by the Company for Cause), Participant shall forfeit, as of the date of
termination, any and all right or claim to any unvested Tranches.

(b)In the event of a Change of Control during the Performance Period, the
Consolidated Net Income metric shall no longer apply to any unvested Tranches,
and each such Tranche shall be payable on its vesting date, subject to
Participant’s continued employment with the Company through such
date.  Notwithstanding the foregoing, if, prior to the last day of the
Performance Period, the Participant’s employment is terminated by the Company
without Cause, the Participant shall be entitled to receive an amount of cash
equal to any outstanding, unvested Tranches as soon as administratively
practical following Participant’s termination, but no later than 30 days
thereafter.  If a Change of Control occurs prior to the date of the Committee’s
annual grant of long-term incentive awards for a given year (whether or not the
Participant receives such a grant), any Tranche that vested and was forfeited on
the previous December 31st for failure to achieve the applicable Consolidated
Net Income goal, may, at the discretion of the Committee, be paid in accordance
with Section 1(d).

Section 3.Forfeiture of Award.

(a)If the Participant engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the date the Award is paid to Participant and
ending on the third anniversary of the end of the Performance Period or
(ii) results in an increase of the amount of cash payable under the Award, then
the Committee, after considering the costs and benefits to the Company of doing
so, may seek recovery for the benefit of the Company of the after-tax portion of
the difference between the amount of cash payable under the Award and the amount
of cash that would have been received based on the restated financial statements
or absent the increase described in part (ii) above (the “Excess Value”).  All
determinations regarding the value of the Award shall be made solely by the
Committee in good faith.

{N3977142.1}

2

--------------------------------------------------------------------------------

 

(b)The Award is also subject to any clawback policies the Company may adopt in
order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder.

(c)If the Committee determines that the Participant owes any amount to the
Company under Sections 3(a) or 3(b) above, the Participant shall pay to the
Company, without interest, the Excess Value (or the amount recoverable under
Section 3(b)).  The Participant acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct the amount owed from any
amounts the Company owes the Participant from time to time for any reason
(including without limitation amounts owed to the Participant as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Participant owes it, the Participant hereby agrees to pay immediately
the unpaid balance to the Company.

Section 4.Miscellaneous.

(a)The Participant understands and acknowledges that he is one of a limited
number of employees of the Company who have been selected to receive an Award
and that the Award is considered confidential information. The Participant
hereby covenants and agrees not to disclose the Award to any other person except
(i) the Participant’s immediate family and legal or financial advisors who agree
to maintain the confidentiality of this Agreement, (ii) as required in
connection with the administration of this Agreement as it relates to this Award
or under applicable law, and (iii) to the extent the terms of this Agreement
have been publicly disclosed by the Company.

(b)Any payments made in connection with the Award shall be subject to
withholding in respect of income and other taxes required by law to be withheld,
in accordance with procedures established by the Company.

(c)The authority to manage and control the operation and administration of this
Agreement shall be vested in the Committee. Any interpretation of this Agreement
by the Committee and any decision made by it with respect to this Agreement
shall be final and binding on all persons.

(d)This Award is intended to satisfy the short-term deferral exception to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be interpreted, construed and administered in
accordance with such exception.  Notwithstanding anything in this Agreement to
the contrary, if the Award constitutes “deferred compensation” under Section
409A and the payout of the Award is accelerated pursuant to Section 2(b), a
distribution of cash payable to the Participant shall be delayed for a period of
six months after the Participant’s termination of employment, if the Participant
is a key employee (as defined under Section 409A) and if so required pursuant to
Section 409A.  If settlement of the Award is so delayed, the Award shall be
settled within 30 days of the date that is the six-month anniversary of the
Participant’s termination of employment. Notwithstanding any provision to the
contrary herein, distributions to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
Section 409A.  In no event shall a Participant, directly or indirectly,
designate the calendar year of payment.

{N3977142.1}

3

--------------------------------------------------------------------------------

 

(e)Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to Gulf Island at its office, 16255 Park Ten Place, Suite 280,
Houston, TX, 77084, to the attention of the Secretary or at such other address
as Gulf Island may specify in writing to the Participant by a notice delivered
in accordance with this Section 4(f). All notices to the Participant shall be
delivered to the Participant’s address on file with the Company or at such other
address as the Participant may specify in writing to the Secretary by a notice
delivered in accordance with this Section 4(e).

(f)Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.

(g)Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment relationship with
the Company at any time.

(h)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas.  For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Award or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed.

(i)If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Gulf Island intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

(j)To the extent the Committee determines an Award is payable to a Participant,
Gulf Island’s obligation under this Agreement will be an unsecured promise to
pay benefits.  The Participant or any successor in interest shall be and remain
a general creditor of Gulf Island in the same manner as any other creditor
having a general claim for matured and unpaid compensation.

(k)Gulf Island may, in its sole discretion, deliver any documents contemplated
herein by electronic means.

(l)The Participant acknowledges that a waiver by Gulf Island of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant.

{N3977142.1}

4

--------------------------------------------------------------------------------

 

Section 5.Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below.

(a)“Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.

(b)“Disability” means (i) the Participant has a disability that would entitle
him or her to receive benefits under the Company’s long-term disability
insurance policy in effect at that time either because he or she is Totally
Disabled or Partially Disabled as such terms are defined in such policy, or (ii)
if the Company has no long-term disability plan in effect, then the Company
shall have the power to determine that the Participant is Disabled if:  (A) the
Participant is rendered incapable, because of physical or mental illness, of
satisfactorily discharging the duties and responsibilities associated with such
Participant’s job title or otherwise delegated to such Participant by the
Company for a period of four consecutive months, or five months out of any six
consecutive months, and (B) a duly qualified physician acceptable to the Company
so certifies in writing.  

(c)“Retirement” is defined as the voluntary termination of employment from the
Company or any of its subsidiaries at or after age 65 with at least five years
of service.

{N3977142.1}

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.

 

Gulf Island Fabrication, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

{Insert name}

Participant

 

{N3977142.1}

6